Citation Nr: 0312723	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk





INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1969 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

As a result of the below decision, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for post-traumatic stress disorder to authority in 
VAOPGCPREC 1-2003 (May 21, 2003) on the impact of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).


FINDINGS OF FACT

1.  In April 1991, the Board denied service connection for 
PTSD.  That decision was final.

2.  The additional evidence submitted since the April 1991 
decision, is new, relevant, and directly relates to the claim 
of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision denying service connection 
for PTSD was final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted subsequent to April 1991 regarding 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001 and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed before August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen 
the claim, regardless of what the RO may have determined in 
this regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In November 1969, the RO denied service connection for 
anxiety disorder on the basis that there was no evidence of a 
nervous condition service.  The veteran did not file a notice 
of disagreement and the determination became final.  

Subsequently, the veteran filed a claim for service 
connection for a neuropsychiatric disorder to include PTSD.  
In a May 1990 decision, the RO denied the veteran's claim on 
the basis that the evidence did not show PTSD.  The veteran 
was notified of this decision and his procedural and 
appellate rights in a May 1990 letter.  The veteran appealed 
this decision to the Board.  In an April 1991 decision, the 
Board denied the veteran's claim on the basis that there was 
no confirmed diagnosis of PTSD of record. 

In September 1997, the veteran claimed for reopen the claim 
for service connection for PTSD by submitting the medical 
reports of Dr. J.L.Galarza Arbona.  In a September 1997 
rating decision, the RO denied the claim on the basis that 
new and material evidence adequate to reopen claim for 
service connection for PTSD was not submitted.  

The Board has reviewed the evidence received into the record 
since the April 1991 Board denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.   Specifically, the medical 
certificate by Dr. J.L.Galarza Arbona dated February 1999 
shows that veteran under treatment for PTSD since July 1997 
to present and that Dr. Arbona indicated that condition could 
be correlated to Vietnam War experiences.  The Board 
concludes that this evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for PTSD is under development by the Board.


ORDER

The veteran's claim for service connection for PTSD is 
reopened.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

